NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK E. LEONARD,                           No. 20-16835

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02767-KJM-DB

 v.
                                                MEMORANDUM*
M. THOMPSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Former pretrial detainee Frederick E. Leonard appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

Fourteenth Amendment failure-to-protect and due process claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision on cross-motions for summary judgment. Guatay Christian Fellowship v.

County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant

Thompson on Leonard’s failure-to-protect claim against defendant Thompson

because, under any potentially applicable standard, Leonard failed to raise a

genuine dispute of material fact as to whether Thompson’s alleged conduct caused

Leonard’s injuries. See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th

Cir. 2008) (to sustain a § 1983 claim, plaintiff must establish that defendant’s

conduct was the cause-in-fact and proximate cause of the claimed injury); see also

Scott v. Harris, 550 U.S. 372, 380 (2007) (court should not adopt version of the

facts that is blatantly contradicted by the record).

      In his opening brief, Leonard fails to address the dismissal of defendant

Metzger and the grant of summary judgment for defendant Clemente and has

therefore waived his challenges to the district court’s orders regarding those

defendants. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th

Cir. 2003) (“[W]e will not consider any claims that were not actually argued in

appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993) (issues not supported by argument in pro se appellant’s opening brief are

waived.




                                           2                                     20-16835
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Leonard’s motion to object (Docket Entry No. 20) is denied.

      AFFIRMED.




                                          3                                       20-16835